                 Case 19-11739-LSS              Doc 455        Filed 10/25/19         Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)



            AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
          FOR HEARING ON OCTOBER 28, 2019 AT 2:00 P.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

           Any party participating telephonically should make arrangements through
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

RESOLVED MATTER

1.        Removal Extension Motion – Debtors’ Motion for Order Extending the Period to
          Remove Actions Pursuant to 28 U.S.C. § 1452 and Federal Rule of Bankruptcy
          Procedure 9027 [Filed: 10/10/19] (Docket No. 394).

          Response Deadline:        October 21, 2019 at 4:00 p.m. Eastern Time.

          Responses Received: None.

          Related Documents:

          a)      Certification of No Objection Regarding Debtors’ Motion for Order Extending the
                  Period to Remove Actions Pursuant to 28 U.S.C. § 1452 and Federal Rule of
                  Bankruptcy Procedure 9027 [Filed: 10/22/19] (Docket No. 426).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
    Amended items appear in bold.


DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS       Doc 455     Filed 10/25/19    Page 2 of 9



        b)       [Signed] Order Extending the Period to Remove Actions Pursuant to 28 U.S.C. §
                 1452 and Federal Rule of Bankruptcy Procedure 9027 Through and Including
                 February 3, 2020 [Filed: 10/23/19] (Docket No. 430).

        Status: The order has been entered. No hearing is necessary.

MATTERS GOING FORWARD

2.      Sale Motion – Motion for (I) Order (A) Approving Bidding Procedures for the Sale of
        Substantially All of the Assets of the Debtors; (B) Approving Procedures for the
        Assumption and Assignment of Executory Contracts and Unexpired Leases; (C)
        Scheduling the Auction and Sale Hearing; and (D) Granting Related Relief; (II) an Order
        (A) Approving the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, and
        Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
        Executory Contracts and Unexpired Leases [Filed: 8/15/19] (Docket No. 104).

        Sale Response Deadline: October 18, 2019 at 4:00 p.m. Eastern Time.

        Cure Response Deadline: September 30, 2019 at 4:00 p.m. Eastern Time. Extended to
        October 7, 2019 for Sony Pictures Releasing Corporation and Sony Pictures Classics Inc.
        Extended to October 9, 2019 for C. Hodges & Associates, PLLC dba Hodges
        Architecture and PGAL, Inc.

        1st & 2nd Supplemental Cure Response Deadlines: October 7, 2019 at 4:00 p.m. Eastern
        Time.

        3rd Supplemental Cure Response Deadline: October 9, 2019 at 4:00 p.m. Eastern Time.

        Assignment Response Deadline: October 24, 2019 at 4:00 p.m. Eastern Time.

        Reply Deadline: October 23, 2019 at 4:00 p.m. Eastern Time. Extended to October 25,
        2019 at 5:00 p.m. Eastern Time.

        Sale Responses Received:

        a)       Letter from the New Jersey Attorney General, Department of Law and Public
                 Safety, Division of Alcoholic Beverage Control [Filed: 9/27/19] (Docket No.
                 377).

        b)       Maricopa County Treasurer’s Objection to Motion for an Order (A) Approving
                 the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, and
                 Encumbrances; and (B) Approving the Assumption and Assignment or Rejection
                 of Executory Contracts and Unexpired Leases [Filed: 10/17/19] (Docket No. 412).

        c)       [SEALED] Objection of Official Committee of Unsecured Creditors to Debtors’
                 Motion for Entry of an Order (A) Approving the Sale of the Debtors’ Assets Free
                 and Clear of All Claims, Liens, and Encumbrances; and (B) Approving the


                                                 2
DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS           Doc 455     Filed 10/25/19   Page 3 of 9



                 Assumption and Assignment or Rejection of Executory Contracts and Unexpired
                 Leases [Filed: 10/22/19] (Docket No. 424).

                 (i)         Objection of Official Committee of Unsecured Creditors to Debtors’
                             Motion for Entry of an Order (A) Approving the Sale of the Debtors’
                             Assets Free and Clear of All Claims, Liens, and Encumbrances; and
                             (B) Approving the Assumption and Assignment or Rejection of
                             Executory Contracts and Unexpired Leases [Filed: 10/24/19] (Docket
                             No. 448).

        d)       Objection and Reservation of Rights of Federal Realty Investment Trust and
                 Starwood Retail Partners LLC to Debtors’ Motion for (I) Order (A)
                 Approving Bidding Procedures for the Sale of Substantially All of the Assets
                 of the Debtors; (B) Approving Procedures for the Assumption and
                 Assignment of Executory Contracts and Unexpired Leases; (C) Scheduling
                 the Auction and Sale Hearing; and (D) Granting Related Relief; (II) an
                 Order (A) Approving the Sale of the Debtors’ Assets Free and Clear of All
                 Claims, Liens, and Encumbrances; and (B) Approving the Assumption and
                 Assignment or Rejection of Executory Contracts and Unexpired Leases
                 [Filed: 10/24/19] (Docket No. 444).

        Cure Responses Received:

        a)       Cure Objection of Imperial Parking Industries, Inc. in Connection with the
                 Debtors’ Notice of Proposed Assumption and Assignment of Designated
                 Executory Contracts and Unexpired Leases [Filed: 9/26/19] (Docket No. 323).

        b)       Cure Objection of Avco Center Corporation in Connection with the Debtors’
                 Notice of Proposed Assumption and Assignment of Designated Executory
                 Contracts and Unexpired Leases [Filed: 9/26/19] (Docket No. 327).

        c)       Objection and Reservation of Rights of SDQ Fee, LLC to the Debtors’ Notice of
                 Proposed Assumption and Assignment of Designated Executory Contracts and
                 Unexpired Leases [Filed: 9/27/19] (Docket No. 329).

        d)       Limited Objection to Cure and Reservation of Rights of Delray Beach 4th & 5th
                 Avenue, LLC in Response to Notice of Proposed Assumption and Assignment of
                 Designated Executory Contracts and Unexpired Leases [Filed: 9/27/19] (Docket
                 No. 330).

                 (i)         Amended Limited Objection to Cure and Reservation of Rights of Delray
                             Beach 4th & 5th Avenue, LLC in Response to Notice of Proposed
                             Assumption and Assignment of Designated Executory Contracts and
                             Unexpired Leases [Filed: 10/7/19] (Docket No. 379).

        e)       Objection of CenturyLink Communications, LLC to Proposed Cure Amount
                 [Filed: 9/27/19] (Docket No. 331).


                                                     3
DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS           Doc 455    Filed 10/25/19   Page 4 of 9



                 (i)         Supplemental Limited Objection of CenturyLink Communications, LLC
                             to Assumption and Assignment [Filed: 10/22/19] (Docket No. 423).

        f)       Limited Objection of Simon Property Group, Inc. to Debtors’ Notice of Proposed
                 Assumption and Assignment of Designated Executory Contracts and Unexpired
                 Leases [Filed: 9/27/19] (Docket No. 332).

        g)       Objection of Federal Realty Investment Trust and Starwood Retail Partners LLC
                 to Notice of Proposed Assumption and Assignment of Designated Executory
                 Contracts and Unexpired Leases [Filed: 9/30/19] (Docket No. 338).

                 (i)         Amended Objection of Federal Realty Investment Trust and Starwood
                             Retail Partners LLC to Notice of Proposed Assumption and Assignment of
                             Designated Executory Contracts and Unexpired Leases [Filed: 10/18/19]
                             (Docket No. 417).

        h)       Cure Objection of JKR, LLC d/b/a Service Linen Supply [Filed: 9/30/19] (Docket
                 No. 339).

        i)       Limited Objection to Cure and Reservation of Rights of EcoStruction, Inc. in
                 Response to Notice of Proposed Assumption and Assignment of Designated
                 Executory Contracts and Unexpired Leases [Filed: 9/30/19] (Docket No. 340).

        j)       Objection of LBA IV-PPII-Retail, LLC to Debtors’ Notice of Proposed
                 Assumption and Assignment of Designated Executory Contracts and Unexpired
                 Leases [Filed: 9/30/19] (Docket No. 341).

        k)       Objection of TDC Fort Lee LLC to Debtors’ Proposed Cure Amount [Filed:
                 9/30/19] (Docket No. 342).

        l)       Limited Objection to Cure and Reservation of Rights of Dezer Intracoastal Mall
                 LLC in Response to Notice of Proposed Assumption and Assignment of
                 Designated Executory Contracts and Unexpired Leases [Filed: 9/30/19] (Docket
                 No. 343).

        m)       Softeq Development Corp.’s Objection to Notice of Proposed Assumption and
                 Assignment of Designated Executory Contracts and Unexpired Leases [Filed:
                 9/30/19] (Docket No. 344).

        n)       Objection of Brookfield Property REIT Inc., Regency Centers, L.P., and BPP East
                 Union LLC to Potential Assumption and Assignment of Leases [Filed: 9/30/19]
                 (Docket No. 345).

        o)       Maricopa County Treasurer’s Objection to Cure Amount as Stated in the Notice
                 of Proposed Assumption and Assignment of Designated Executory Contracts and
                 Unexpired Leases [Filed: 9/30/19] (Docket No. 346).



                                                    4
DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS       Doc 455     Filed 10/25/19   Page 5 of 9



        p)       Objection of LVA4 Atlanta Colony Square, L.P. to Notice of Proposed
                 Assumption and Assignment of Designated Executory Contracts and Unexpired
                 Leases [Filed: 9/30/19] (Docket No. 347).

        q)       Objection of Sony Pictures Releasing Corporation to Proposed Cure Amount
                 [Filed: 10/7/19] (Docket No. 378).

        r)       Limited Objection and Reservation of Rights of Schindler Elevator Corporation to
                 the First Supplemental Notice of Proposed Assumption and Assignment of
                 Designated Executory Contracts and Unexpired Leases [Filed: 10/7/19] (Docket
                 No. 380).

        s)       Objection of Gexa Energy, LP to the Second Supplemental Notice of Proposed
                 Assumption and Assignment of Designated Executory Contracts and Unexpired
                 Leases [Filed: 10/8/19] (Docket No. 387).

        t)       Objection of Vista Entertainment Solutions Limited to Debtors’ Notice of
                 Proposed Assumption and Assignment of Designated Executory Contracts and
                 Unexpired Leases [Filed: 10/11/19] (Docket No. 396).

        u)       Informal comments from C. Hodges & Associates, PLLC dba Hodges
                 Architecture.

        v)       Informal comments from ID & Design International.

        Assumption and Assignment Responses Received:

        a)       Objection of PPR Redmond Retail, LLC to Notice of Proposed Assumption and
                 Assignment of Lease [Filed: 10/23/19] (Docket No. 438).

        b)       LVA4 Atlanta Colony Square L.P.’s Objection to Notice of Proposed
                 Assumption and Assignment of Designated Executory Contracts and
                 Unexpired Leases [Filed: 10/24/19] (Docket No. 442).

        c)       Objection and Reservation of Rights of Paramount Pictures Corporation to
                 Assumption and Assignment of Contracts [Filed: 10/24/19] (Docket No. 445).

        d)       Limited Objection of Sony Pictures Releasing Corporation and Sony Pictures
                 Classics Inc. to Assumption and Assignment of Certain Contracts [Filed:
                 10/24/19] (Docket No. 446).

        e)       Objection of Brookfield Property REIT Inc., Regency Centers, L.P., and BPP
                 East Union LLC to Assumption and Assignment of Leases [Filed: 10/24/19]
                 (Docket No. 447).




                                                 5
DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS       Doc 455     Filed 10/25/19     Page 6 of 9



        Replies Filed:

        a)       Debtors’ Omnibus Reply in Support of Motion for an Order (A) Approving
                 the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, and
                 Encumbrances; and (B) Approving the Assumption and Assignment or
                 Rejection of Executory Contracts and Unexpired Leases [Filed: 10/24/19]
                 (Docket No. 450).

        Related Documents:

        a)       [Signed] Order (A) Approving Bidding Procedures for the Sale of Substantially
                 All Assets of the Debtors; (B) Approving Procedures for the Assumption and
                 Assignment of Executory Contracts and Unexpired Leases; (C) Scheduling the
                 Auction and Sale Hearing; and (D) Granting Related Relief [Filed: 9/13/19]
                 (Docket No. 273).

        b)       Notice of Proposed Sale of Substantially All of the Debtors’ Assets, Free and
                 Clear of All Encumbrances, Other Than Assumed Liabilities, and Scheduling
                 Final Sale Hearing Related Thereto [Filed: 9/16/19] (Docket No. 281).

        c)       Notice of Proposed Assumption and Assignment of Designated Executory
                 Contracts and Unexpired Leases [Filed: 9/16/19] (Docket No. 282).

        d)       First Supplemental Notice of Proposed Assumption and Assignment of
                 Designated Executory Contracts and Unexpired Leases [Filed: 9/23/19] (Docket
                 No. 311).

        e)       Second Supplemental Notice of Proposed Assumption and Assignment of
                 Designated Executory Contracts and Unexpired Leases [Filed: 9/30/19] (Docket
                 No. 356).

        f)       Third Supplemental Notice of Proposed Assumption and Assignment of
                 Designated Executory Contracts and Unexpired Leases [Filed: 10/2/19] (Docket
                 No. 365).

        g)       Notice of Change of Auction Location for Proposed Sale of Substantially All of
                 the Debtors’ Assets [Filed: 10/15/19] (Docket No. 403).

        h)       Notice of Successful Bidder and Backup Bidder and Auction Results [Filed:
                 10/18/19] (Docket No. 416).

        i)       Notice of Filing of Order (A) Approving Asset Purchase Agreement and
                 Authorizing the Sale of Substantially All of the Debtors' Assets; (B) Authorizing
                 the Sale of Assets Free and Clear of All Liens, Claims, Rights, Encumbrances and
                 Other Adverse Interests Pursuant to Bankruptcy Code Sections 105, 363(b),
                 363(f) and 363(m); (C) Assuming and Assigning Certain Executory Contracts and
                 Unexpired Leases; and (D) Granting Related Relief [Filed: 10/21/19] (Docket No.
                 420).

                                                 6
DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS       Doc 455     Filed 10/25/19    Page 7 of 9



        j)       Notice of Filing of Asset Purchase Agreement and Related Schedules for
                 Successful Bidder and Backup Bidder [Filed: 10/21/19] (Docket No. 421).

        k)       Declaration of Richard S. Brail in Support of Motion for an Order (A)
                 Approving the Sale of the Debtors’ Assets Free and Clear of All Claims,
                 Liens, and Encumbrances; and (B) Approving the Assumption and
                 Assignment or Rejection of Executory Contracts and Unexpired Leases
                 [Filed: 10/24/19] (Docket No. 451).

        l)       Declaration of William J. Nolan in Support of Motion for an Order (A)
                 Approving the Sale of the Debtors’ Assets Free and Clear of All Claims,
                 Liens, and Encumbrances; and (B) Approving the Assumption and
                 Assignment or Rejection of Executory Contracts and Unexpired Leases
                 [Filed: 10/24/19] (Docket No. 452).

        Status: This matter will go forward. A chart listing the status for the cure and
        adequate assurance objections is attached as Exhibit A to the Debtors’ reply.

3.      EcoStruction’s Stay Motion – EcoStruction Inc.’s Motion for Determination That
        Automatic Stay Does Not Apply or, in the Alternative, for Relief from the Automatic
        Stay [Filed: 9/27/19] (Docket No. 333).

        Response Deadline:     October 4, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Debtors’ Response to EcoStruction Inc.’s Motion for Determination That
                 Automatic Stay Does Not Apply or, in the Alternative, for Relief from the
                 Automatic Stay [Filed: 10/4/19] (Docket No. 374).

        Related Documents: None as of the date hereof.

        Status: The parties are working to try and resolve the matter in advance of the hearing.
        This matter will go forward.

4.      Committee’s Seal Motion – Motion of the Official Committee of Unsecured Creditors to
        Seal Objection to Debtors’ Motion for Entry of an Order (A) Approving the Sale of the
        Debtors’ Assets Free and Clear of All Claims, Liens, and Encumbrances; and (B)
        Approving (B) the Assumption and Assignment or Rejection of Executory Contracts and
        Unexpired Leases [Filed: 10/22/19] (Docket No. 425).

        Response Deadline:     N/A

        Responses Received: None as of the date hereof.




                                                 7
DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS       Doc 455     Filed 10/25/19    Page 8 of 9



        Related Documents:

        a)       Notice of Withdrawal of Motion of the Official Committee of Unsecured
                 Creditors to Seal Objection to Debtors’ Motion for Entry of an Order (A)
                 Approving the Sale of the Debtors’ Assets Free and Clear of All Claims,
                 Liens, and Encumbrances; and (B) Approving the Assumption and
                 Assignment or Rejection of Executory Contracts and Unexpired Leases
                 [Filed: 10/24/19] (Docket No. 449).

        Status: A notice of withdrawal has been filed. No hearing is necessary.

5.      Supplemental Insurance Motion – Supplement to Motion of the Debtors for Order (A)
        Authorizing the Debtors to (I) Maintain and Renew Existing Insurance Policies; (II)
        Continue Insurance Premium Financing Programs;(III) Pay Insurance Premium
        Financing Obligations Arising Thereunder; and (B) Authorizing Financial Institutions to
        Honor All Obligations Related Thereto [Filed: 10/22/19] (Docket No. 427).

        Response Deadline:     At the hearing.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       Motion of the Debtors for Order (A) Authorizing the Debtors to (I) Maintain and
                 Renew Existing Insurance Policies; (II) Continue Insurance Premium Financing
                 Programs; (III) Pay Insurance Premium Financing Obligations Arising
                 Thereunder; and (B) Authorizing Financial Institutions to Honor All Obligations
                 Related Thereto [Filed: 8/5/19] (Docket No. 12).

        b)       [Signed] Interim Order (A) Authorizing the Debtors to (I) Maintain and Renew
                 Existing Insurance Policies; (II) Continue Insurance Premium Financing
                 Programs; (III) Pay Insurance Premium Financing Obligations Arising
                 Thereunder; and (B) Authorizing Financial Institutions to Honor All Obligations
                 Related Thereto [Filed: 8/6/19] (Docket No. 47).

        c)       [Signed] Final Order (A) Authorizing the Debtors to (I) Maintain and Renew
                 Existing Insurance Policies; (II) Continue Insurance Premium Financing
                 Programs; (III) Pay Insurance Premium Financing Obligations Arising
                 Thereunder; and (B) Authorizing Financial Institutions to Honor All Obligations
                 Related Thereto [Filed: 9/10/19] (Docket No. 239).

        d)       Debtors’ Motion to Shorten Notice and Schedule Hearing on Supplement to
                 Motion of the Debtors for Order (A) Authorizing the Debtors to (I) Maintain and
                 Renew Existing Insurance Policies; (II) Continue Insurance Premium Financing
                 Programs; (III) Pay Insurance Premium Financing Obligations Arising
                 Thereunder; and (B) Authorizing Financial Institutions to Honor All Obligations
                 Related Thereto [Filed: 10/22/19] (Docket No. 428).


                                                 8
DOCS_DE:225624.2 39566/002
                 Case 19-11739-LSS       Doc 455      Filed 10/25/19    Page 9 of 9



        e)       [Signed] Order Granting Debtors’ Motion to Shorten Notice and Schedule
                 Hearing on Supplement to Motion of the Debtors for Order (A) Authorizing the
                 Debtors to (I) Maintain and Renew Existing Insurance Policies; (II) Continue
                 Insurance Premium Financing Programs; (III) Pay Insurance Premium Financing
                 Obligations Arising Thereunder; and (B) Authorizing Financial Institutions to
                 Honor All Obligations Related Thereto [Filed: 10/23/19] (Docket No. 431).

        f)       Notice of Hearing on Supplement to Motion of the Debtors for Order (A)
                 Authorizing the Debtors to (I) Maintain and Renew Existing Insurance Policies;
                 (II) Continue Insurance Premium Financing Programs;(III) Pay Insurance
                 Premium Financing Obligations Arising Thereunder; and (B) Authorizing
                 Financial Institutions to Honor All Obligations Related Thereto [Filed: 10/23/19]
                 (Docket No. 434).

        Status: This matter will go forward.

ADDITIONAL MATTER

6.      Motion for Leave – Debtors’ Motion for Leave to File Late Reply in Support of Sale
        Motion [Filed: 10/25/19] (Docket No. 454).

        Response Deadline: At the hearing.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

 Dated: October 25, 2019                         PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Peter J. Keane
                                                 Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                 Debra I. Grassgreen (CA Bar No. 169978)
                                                 Peter J. Keane (DE Bar No. 5503)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: jpomerantz@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                                 Counsel for the Debtors and Debtors-in-Possession




                                                  9
DOCS_DE:225624.2 39566/002
